Citation Nr: 1504084	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  05-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1970 to November 1972 and from September 1990 to June 1991, with additional service in the Alabama National Guard.  The Veteran died in December 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This matter is now in the jurisdiction of the St. Petersburg, Florida RO.  In February 2009 and April 2011, the Board remanded this matter for additional development.  The appellant appeared at a DRO hearing in June 2013; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In her February 2005 notice of disagreement, the appellant requested a personal hearing with a decision review officer (DRO).  For various reasons (including insufficient notice and illnesses), the appellant did not appear for previously scheduled DRO hearings.  An April 2011 Board remand required that she be rescheduled for a DRO hearing.  However, prior to this matter being recertified to the Board, she requested a Board hearing instead of a DRO hearing.  Nonetheless, a DRO hearing was held in June 2013.  To date, there has been no action on her request for a Board hearing and no indication that she has since withdrawn the request.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704, 20.1304.  

Accordingly, the case is REMANDED for the following action:

The AOJ should contact the appellant to schedule her for a Travel Board hearing (or a videoconference hearing in the alternative if she so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



